 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DAPHNYE S. LUSTER,                                  1:16-cv-00554-LJO-GSA-PC
12                   Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING THAT DEFENDANT’S
13          vs.                                          MOTION FOR SUMMARY JUDGMENT
                                                         BE GRANTED, ON THE GROUND THAT
14   RAUL H. AMEZCUA, et al.,                            PLAINTIFF’S CLAIMS ARE BARRED BY
                                                         HECK V. HUMPHREY
15                 Defendants.                           (ECF No. 37.)
16                                                       OBJECTIONS, IF ANY, DUE WITHIN
                                                         FOURTEEN (14) DAYS
17

18

19

20

21

22   I.      BACKGROUND
23           Daphnye S. Luster (“Plaintiff”) is a state prisoner proceeding pro se and in forma
24   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
25   the Second Amended Complaint filed on June 11, 2018, against defendant Lieutenant (Lt.) Raul
26   H. Amezcua (“Defendant”) for retaliation under the First Amendment. (ECF No. 24.)1
27

28                      1
                          On September 24, 2018, the court issued an order dismissing all other claims and defendants
     from this case for Plaintiff’s failure to state a claim. (ECF No. 28.)

                                                            1
 1            On January 17, 2019, Defendant filed a motion for summary judgment on the ground that
 2   the undisputed facts show that Plaintiff’s claims are barred under the favorable termination
 3   doctrine in Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).2 (ECF No. 37.) On February 21,
 4   2019, Plaintiff filed an opposition to the motion. (ECF Nos. 46-50.) On March 14, 2019,
 5   Defendant filed a reply. (ECF No. 55.) The motion is deemed submitted. Local Rule 230(l).
 6             For the reasons set forth below, the court concludes that Plaintiff’s case is Heck-barred
 7   and recommends that Defendant’s motion for summary judgment be granted.3
 8   II.      SUMMARY JUDGMENT STANDARD
 9            Any party may move for summary judgment, and the court shall grant summary judgment
10   if the movant shows that there is no genuine dispute as to any material fact and the movant is
11   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted);
12   Washington Mut. Inc. v. U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position,
13   whether it be that a fact is disputed or undisputed, must be supported by (1) citing to particular
14   parts of materials in the record, including but not limited to depositions, documents, declarations,
15   or discovery; or (2) showing that the materials cited do not establish the presence or absence of
16   a genuine dispute or that the opposing party cannot produce admissible evidence to support the
17   fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials
18   in the record not cited to by the parties, but it is not required to do so. Fed. R. Civ. P. 56(c)(3);
19   Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord
20   Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
21            Defendant does not bear the burden of proof at trial and in moving for summary judgment,
22   he only needs to prove an absence of evidence to support Plaintiff’s case. In re Oracle Corp. Sec.
23   ///
24

25
                       2
26                         Concurrently with his motion for summary judgment, Defendant served Plaintiff with the
     requisite notice of the requirements for opposing the motion. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir. 2012);
27   Rand v. Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998). (ECF No. 37-1.)

28                     3
                         Because the court decides this matter on the Heck issue, it declines to consider the other issues
     raised in the motion.

                                                               2
 1   Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
 2   S.Ct. 2548 (1986)). If Defendants meet their initial burden, the burden then shifts to Plaintiff “to
 3   designate specific facts demonstrating the existence of genuine issues for trial.” In re Oracle
 4   Corp., 627 F.3d at 387 (citing Celotex Corp., 477 U.S. at 323). This requires Plaintiff to “show
 5   more than the mere existence of a scintilla of evidence.” Id. (citing Anderson v. Liberty Lobby,
 6   Inc., 477 U.S. 242, 252, 106 S.Ct. 2505 (1986)).
 7            In judging the evidence at the summary judgment stage, the court may not make
 8   credibility determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless, Inc., 509
 9   F.3d 978, 984 (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all
10   inferences in the light most favorable to the nonmoving party and determine whether a genuine
11   issue of material fact precludes entry of judgment, Comite de Jornaleros de Redondo Beach v.
12   City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011) (quotation marks and citation omitted).
13   The court determines only whether there is a genuine issue for trial. Thomas v. Ponder, 611 F.3d
14   1144, 1150 (9th Cir. 2010) (quotation marks and citations omitted).
15            In arriving at these findings and recommendations, the court carefully reviewed and
16   considered all arguments, points and authorities, declarations, exhibits, statements of undisputed
17   facts and responses thereto, if any, objections, and other papers filed by the parties. Omission of
18   reference to an argument, document, paper, or objection is not to be construed to the effect that
19   this court did not consider the argument, document, paper, or objection. This court thoroughly
20   reviewed and considered the evidence it deemed admissible, material, and appropriate.
21   III.     PLAINTIFF’S ALLEGATIONS AT ISSUE4
22            Plaintiff is presently incarcerated at the California Institution for Women in Corona,
23   California. The events at issue in the Second Amended Complaint allegedly occurred at the
24

25
                       4
                         Plaintiff’s Second Amended Complaint is verified, and her allegations constitute evidence where
26   they are based on her personal knowledge of facts admissible in evidence. Jones v. Blanas, 393 F.3d 918, 922-23
     (9th Cir. 2004). The summarization of Plaintiff’s claim in this section should not be viewed by the parties as a ruling
27   that the allegations are admissible. The court will address, to the extent necessary, the admissibility of Plaintiff’s
     evidence in the sections which follow.
28


                                                               3
 1   Central California Women’s Facility (CCWF) in Chowchilla, California, when Plaintiff was
 2   incarcerated there in the custody of the California Department of Corrections and Rehabilitation
 3   (CDCR). Plaintiff’s factual allegations follow.
 4           On February 24, 2015, Plaintiff reported a battery that had taken place in her room
 5   between two inmates. Battery between these two inmates continued through the next day. On
 6   the first day, one of the inmates had to receive staples. On the second day, Plaintiff informed
 7   defendant Lt. Amezcua of the incidents, and he [Amezcua] told Plaintiff he was convinced the
 8   inmate with the staples had fallen off her top bunk. Plaintiff informed him that this was not true
 9   and told him that the whole room would like to make a statement. Lt. Amezcua refused to
10   interview the room. Plaintiff informed Lt. Amezcua that the inmate was being abused by her
11   lover and if he was not going to do anything Plaintiff would then take it to the next level. As part
12   of the WAC,5 Plaintiff had a duty to help her fellow peers. Lt. Amezcua placed Plaintiff in
13   administrative segregation for the same battery she had reported to him. The retaliation against
14   Plaintiff began.
15           The false charge against Plaintiff caused her great suffering because she was denied her
16   parole date on December 20, 2015 for having a recent 115,6 was taken to court for these charges,
17   lost good time credits that she cannot recover and spent fifteen months in the SHU7 when she
18   could have been preparing for her parole hearing.
19           Plaintiff seeks monetary damages and to have the Rules Violation Report removed from
20   her prison file.
21   IV.     PLAINTIFF’S RETALIATION CLAIM
22           “Within the prison context, a viable claim of First Amendment retaliation entails five
23   basic elements: (1) An assertion that a state actor took some adverse action against an inmate (2)
24   ///
25

26                      5
                            Women’s Advisory Council.
                        6
27                          CDCR form 115 is a Rules Violation Report.

28                      7
                            Security Housing Unit.


                                                              4
 1   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
 2   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate
 3   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005); accord Watison
 4   v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012); Brodheim v. Cry, 584 F.3d 1262, 1269 (9th
 5   Cir. 2009).
 6            After screening the Second Amended Complaint under 28 U.S.C. § 1915A, the court
 7   found that liberally construed, Plaintiff states a cognizable claim for retaliation against Defendant
 8   Lt. Amezcua. (ECF No. 26 at 10:21-22 (findings and recommendations); ECF No. 28 (adopted
 9   by district judge)).
10   V.       DEFENDANT’S STATEMENT OF UNDISPUTED FACTS (DUF)8
11            Defendant submitted the following Statement of Undisputed Facts. (ECF No. 37-3.)
12
                 Defendant’s Undisputed Facts                                     Evidence
13
                 Plaintiff Daphnye Suppora Luster aka Daphney                     Complaint, ECF No. 1; First
      1.
14               Suppora Luster (CDCR No. W-54123) is an                          Amended Complaint, ECF No.
                 inmate in the custody of the California                          20; Second Amended
15               Department of Corrections and Rehabilitation                     Complaint, ECF No. 24 (SAC);
                 (“CDCR”).                                                        Declaration of J. Smith in
16
                                                                                  Support of Defendant’s Motion
17                                                                                for Summary Judgment (Smith
                                                                                  Decl.) at ¶ 3.
18

19
                 Plaintiff filed this action on April 4, 2016,                    Complaint, ECF No. 1; First
      2.
                 regarding an alleged incident at the Central                     Amended Complaint, ECF No.
20               California Women’s Facility (CCWF).                              20; SAC.
21
                 Plaintiff’s operative complaint alleges, among                   See SAC, generally.
22    3.
                 other things, the following:
23

24
                        8
                          Plaintiff failed to properly address Defendant’s statement of undisputed facts, as required by
25   Local Rule 260(b). Accordingly, the court may consider Defendant’s assertions of fact as undisputed for purposes
     of this motion. Id.; Fed. R. Civ. P. 56(e)(2). However, in light of the Ninth Circuit’s directive that a document filed
26   pro se is “to be liberally construed,” Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 292, and Rule 8(e) of the
     Federal Rules of Civil Procedure that “[p]leadings shall be construed so as to do justice,” see Erickson v. Pardus,
27   551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081 (2007), the court shall strive to resolve this motion for
     summary judgment on the merits.
28


                                                               5
 1        Defendant’s Undisputed Facts                           Evidence
          On February 24, 2015, Plaintiff reported a battery
 2
          that had taken place in Plaintiff’s room between
 3        two inmates. The battery between these two
          inmates continued through the next day. On the
 4        first day, the inmate had to receive staples. On the
 5
          second day, Plaintiff informed Defendant Lt.
          Amezcua of the incidents, and he [Amezcua] told
 6        Plaintiff he was convinced the inmate with the
          staples had fallen off her top bunk. Plaintiff
 7        informed him that that was not true, and told him
 8        that the whole room would like to make a
          statement. Defendant Amezcua refused to
 9        interview the room. Plaintiff informed Defendant
          Amezcua that the inmate was being abused by her
10
          lover, and if he was not going to do anything
11        Plaintiff would then “take it to the next level.”
          Instead, Defendant Amezcua placed Plaintiff in
12        administrative segregation for the same battery
          she reported to him. Plaintiff was then charged
13
          with the same battery via a Rules Violation
14        Report (RVR), and found guilty. This RVR was
          false and issued in retaliation for Plaintiff
15        threatening to report Defendant Amezcua to his
          supervisor for not properly investigating the
16
          assault in her housing unit.
17
          In screening the Second Amended Complaint, the         ECF Nos. 26, 28.
18   4.
          court found Plaintiff stated a potentially
          cognizable claim of retaliation against Defendant
19
          Amezcua in relation to the issuance of a false
20        RVR following Plaintiff’s statement that she
          would “take it to the next level” if he did not
21        properly investigate the assault. The Court
22
          dismissed all other claims and defendants.

23        On May 14, 2015, an investigation into Plaintiff’s     SAC at 29; Declaration of R.
     5.
          alleged involvement into the February 24, 2015         Cartier in Support of
24        incident, was concluded. Due to the information        Defendant’s Motion for
25        gathered in the investigation, Plaintiff was           Summary Judgment (Cartier
          charged with RVR log number 15-A-05-026                Decl.) ¶ 4, Exhibit B at 1, 42-
26        “Battery on an Inmate with a Weapon.”                  46, 61-63; Smith Decl. ¶ 3,
                                                                 Exhibit A.
27

28


                                                6
 1        Defendant’s Undisputed Facts                              Evidence
          The investigation revealed that on February 24,           SAC at 32, 38; Cartier Decl. ¶
 2   6.
          2015, at approximately 1519 hours, two alarms             4, Exhibit B at 1-5, 30, 32, 34-
 3        were received. Upon their arrival, responding             35, 42, 45, 60-63; Smith Decl.
          staff found two broken windows and Inmate                 ¶ 3, Exhibit A.
 4        Ramirez laying on the floor bleeding from a head
 5
          wound. The occupants of Room 13 were ordered
          to exit their room and sit in the dayroom for
 6        interviews. Due to the nature of Ramirez’s
          injuries and the suspicious behavior of some of
 7        the inmates, Defendant Amezcua instructed
 8        responding staff to place all the inmates in
          restraints and escort them into the facility
 9        program office for medical evaluations and
          urinalysis testing. Due to Ramirez’s injures, she
10
          was taken via the Emergency Response Vehicle
11        to the Treatment and Triage Area (TTA) where
          she received staples to the back of her head.
12        Inmates Luster, Ruiz, and Montford were placed
          in restraints and escorted to the facility clinic for a
13
          medical evaluation. Defendant Amezcua
14        interviewed inmate Ramirez upon her return.
          During the interview, inmate Ramirez initially
15        stated she had fainted from distress due to hearing
          bad news from home. She then changed her story,
16
          stating she slipped off her bed. Finally, Ramirez
17        informed Defendant Amezcua that she had been
          drinking alcohol, got drunk, and fell off her bed.
18        Confidential sources subsequently revealed that
          Plaintiff battered inmate Ramirez with a weapon,
19
          specifically a lock. The confidential sources also
20        revealed that another inmate battered Ramirez by
          punching her in the head and face. As result of
21        this investigation, inmates Luster, Montford, and
22
          Ruiz were all placed in Administrative
          Segregation housing pending further
23        investigation.
          Investigation and confidential sources revealed
24        that Plaintiff used a lock as a weapon and struck
25        inmate Ramirez in the back of the head and as a
          result, Ramirez fell to the ground. Plaintiff then
26        began to kick and punch Ramirez.
27

28


                                                  7
 1         Defendant’s Undisputed Facts                           Evidence
           On June 17, 2015, Plaintiff appeared before the        SAC at 24; Smith Decl. ¶ 3,
 2   7.
           Senior Hearing Officer (SHO) for adjudication of       Exhibit A at 2.
 3         the RVR.
 4
           In the RVR and incident report, Plaintiff was          SAC at 25; Cartier Decl. ¶ 4,
 5   8.
           informed that the matter was referred to the           Exhibit B at 5; Smith Decl. ¶ 3,
 6         Madera County District Attorney for possible           Exhibit A at 3.
           felony prosecution.
 7         Investigative Employee Officer Orozco was              SAC at 25; Smith Decl. ¶ 3,
     9.
           assigned in accordance with California Code of         Exhibit A at 3.
 8
           Regulations, Title 15, section 3315(d)(1)(A).
 9         Officer Orozco interviewed inmate Luster in
           order to gather information to assist the SHO, and
10         gathered additional evidence as requested.
11
           Officer Orozco also interviewed inmate Slater,         SAC 19-23, 25-26; Smith Decl.
     10.
12         inmate Valdez, inmate Rico, inmate Reyes,              ¶ 3, Exhibit A at 3.
           inmate Kusalich, inmate Preasmyer, Defendant
13         Amezcua, Officer Martinez, Sergeant Rubalcava,
           Licensed Vocational Nurse Shoroye, Sergeant
14
           Flores, Officer Valencia, and Sergeant Ybarra per
15         Plaintiff’s request.

16         The SHO also considered information from five          SAC at 26, 29; Smith Decl. ¶ 3,
     11.
           confidential sources as part of the RVR.               Exhibit A at 1, 4-5, 7-8.
17

18         After considering all evidence, including              SAC 27-28; Smith Decl. ¶ 3,
     12.
           Plaintiff’s not guilty plea, the SHO found Plaintiff   Exhibit A at 4-6.
19         guilty of “Battery on an Inmate with a Weapon.”
20
           Plaintiff was assessed 181 days loss of
           behavioral/work credits.
21
           Plaintiff’s guilty finding for RVR log number 15-      Smith Decl. ¶ 4.
22   13.
           A-05-026 still stands and her credits have not
23         been restored.

24         The Madera County District Attorney’s office           Cartier Decl. ¶ 3, Exhibit A;
     14.
           prosecuted Plaintiff for the February 24, 2015         Cartier Decl. ¶ 4, Exhibit B;
25
           incident.                                              Defendant’s Request for
26                                                                Judicial Notice, Exhibit A.

27         On August 11, 2015, the Madera County District     Cartier Decl. ¶ 3, Exhibit A;
     15.
           Attorney’s Office charged Plaintiff with a felony  Defendant’s Request for
28
           in violation of California Penal Code section 4500 Judicial Notice, Exhibit A.

                                                 8
 1             Defendant’s Undisputed Facts                          Evidence
               in case number MCR052134A. Specifically,
 2
               Plaintiff was charged with unlawfully, with
 3             malice aforethought, assaulting inmate Ramirez
               with a deadly weapon and with force likely to
 4             produce great bodily injury while
 5
               undergoing a life sentence in the California State
               Prison, Central California Women’s Facility.
 6             At the August 14, 2015 preliminary hearing,           Cartier Decl. ¶ 6, Exhibit C;
      16.
               Plaintiff pleaded guilty to California Penal Code     Defendant’s Request for
 7             section 242, misdemeanor battery arising out of       Judicial Notice, Exhibit A.
 8             the February 24, 2015 incident.

 9             As part of her guilty plea, Plaintiff stipulated to   Cartier Decl. ¶ 6, Exhibit C;
      17.
               the factual basis of the charges.                     Defendant’s Request for
10
                                                                     Judicial Notice, Exhibit A.
11
               As a result of her guilty plea, Plaintiff was         Cartier Decl. ¶ 6, Exhibit C;
12    18.
               sentenced to the Madera County Department of          Cartier Decl. ¶ 7; Defendant’s
               Corrections for three days. She was also ordered      Request for Judicial Notice,
13
               to pay $630.00 in fines and restitution.              Exhibit A.
14
               This conviction still stands today and has not        Cartier Decl. ¶ 9.
15    19.
               been overturned.
16

17   VI.    DEFENDANT’S ARGUMENT -- PLAINTIFF IS BARRED FROM THIS ACTION
18          UNDER THE FAVORABLE TERMINATION RULE IN HECK V. HUMPHREY
19          Defendant’s evidence includes Plaintiff’s allegations in her complaints; the declarations

20   of J. Smith (Custodian of Inmates’ Case Records) and Rachel Cartier (Senior Deputy District

21   Attorney), Plaintiff’s prison records; and, court records.

22          Defendant argues that a review of Plaintiff’s Second Amended Complaint, the associated

23   Rules Violation Report (RVR), and the related criminal case show that Plaintiff’s suit is barred

24   under the favorable termination doctrine. Defendant argues that the effect of Heck and its

25   progeny on Plaintiff’s claims for retaliation regarding the falsification of the RVR is clear:

26   Plaintiff’s demand for damages or declaratory relief on those claims is barred until her conviction

27   ///

28   ///

                                                       9
 1   and the RVR are overturned. Defendant claims that courts in this jurisdiction and in other circuits
 2   have concluded that the Heck rule bars retaliation claims.
 3           In support of this argument, Defendant Amezcua cites Plaintiff’s allegations that she
 4   asked Defendant to investigate a battery in her housing unit and when he refused, Plaintiff
 5   threatened to “take it to the next level.” (DUF 3-4.) Plaintiff alleges that in retaliation, Defendant
 6   placed Plaintiff in administrative segregation and had her charged with the very battery she
 7   requested to be investigated. (DUF 3.) Plaintiff was later found guilty of the RVR and was
 8   assessed a loss of credits. (DUF 3, 6, 12.) Subsequently, the Madera County District Attorney
 9   filed felony charges against Plaintiff arising out of the February 24, 2015 incident, which Plaintiff
10   pleaded guilty to and stipulated to the factual basis of the charges. (DUF 15-18.) Neither the
11   RVR, nor the criminal conviction, have been overturned. (DUF 13, 19.)
12           Defendant contends that Plaintiff’s allegations, taken as true, meet the first two of the
13   three elements of an “ordinary” retaliation claim, because Plaintiff engaged in constitutionally
14   protected activity and she suffered an adverse action that would chill an ordinary person from
15   pursuing that activity again. (ECF No. 37-2 at 8:14-16.) However, Defendant maintains that
16   Plaintiff’s retaliation claim is not “ordinary” because it has the character of a claim for retaliatory
17   prosecution, which may not be brought against a prosecutor, who is immune from liability for
18   the decision to prosecute. (Id. at 8:17-19.) Under the Supreme Court’s decision in Hartman,9
19   Defendant reasons that the causation element of the retaliation claim is lacking without some sort
20   of allegation to “bridge the gap,” such as a showing by Plaintiff of a “retaliatory motive on the
21   part of an official urging prosecution combined with an absence of probable cause supporting the
22   prosecutor’s decision to go forward.” (Id. at 9:11-16.) Defendant concludes that Hartman
23   controls Plaintiff’s case insofar as a plaintiff must plead and prove there was no probable cause
24   for his or her arrest and prosecution.
25           Defendant argues that the litigation of Plaintiff’s action would necessarily center on the
26   lawfulness of the underlying criminal conviction and would, in effect, re-litigate Plaintiff’s
27

28                   9
                         Hartman v. Moore, 547 U.S. 250 (2006).


                                                           10
 1   conviction for the February 24, 2015 attack on which she was found guilty following the RVR
 2   hearing and to which she pleaded guilty in Madera County, stipulating to the facts that gave rise
 3   to the charges. Defendant concludes that Heck clearly forbids this case from going forward
 4   because a successful § 1983 action here would negate not only the RVR but Plaintiff’s criminal
 5   admission to guilt and the facts of the RVR. Thus the motion for summary judgment should be
 6   granted.
 7   VII.   DEFENDANT’S BURDEN
 8          The court finds that Defendant has met his burden of demonstrating that Plaintiff’s § 1983
 9   case is barred under the favorable termination doctrine in Heck, which was extended under
10   Edwards v. Balisok, 520 U.S. 641 (1997) to actions under § 1983 that, if successful, would
11   necessarily demonstrate the invalidity of confinement or its duration. The burden shifts to
12   Plaintiff to come forward with evidence showing why this case should not be dismissed as barred
13   by Heck.
14   VIII. PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS (PUF)
15          Plaintiff submitted the following facts in support of her opposition to Defendant’s motion
16   for summary judgment. (ECF No. 47 at 2-7.)
17

18              Plaintiff’s Undisputed Facts                                     Evidence10
                Statement of Facts.
19    1.
                Parties.
20              Defendant is a CDCR Lieutenant who was
                working at CCWF on February 24, 2015.
21

22              Plaintiff is a CDCR inmate who was housed at the
      2.
                Central California Women’s Facility (CCWF) on
23              February 24, 2015.
24
                Two lovers, inmate Ramirez and inmate
25    3.
                Montford, had been drinking inmate-
26              manufactured alcohol when inmate Montford
                started to batter inmate Ramirez by pulling her off
27

28
                    10
                         Plaintiff has not supported her Undisputed Facts by citing to any materials in the record.

                                                             11
 1        Plaintiff’s Undisputed Facts                            Evidence10
          the top bunk, causing her to fall and hit her head
 2
          on the cement floor, resulting in serious injuries
 3        to inmate Ramirez that required staples.
 4        Plaintiff, inmate Ramirez, and inmate Rico were
     4.
 5
          three (3) of the confidential sources that first
          informed Defendant of the battery and informed
 6        Defendant that the battery had taken place on
          February 24, 2015.
 7

 8        The other two (2) confidential sources were
     5.
          inmate Ramirez and inmate Montford who turned
 9        the incident on Plaintiff.
10
          When Plaintiff first reported the battery to
     6.
11        Defendant, he rehoused inmate Montford in
          administrative segregation pending an
12        investigation into the attack/battery, not Plaintiff.
          Rules Violation and Investigation.
13   7.
          The investigation revealed that on February 24,
14        2015, at approximately 1519 hours, two alarms
          were activated. Upon their arrival, responding
15        staff found two broken windows and inmate
16
          Ramirez lying on the floor bleeding from a head
          wound. The occupants of Room 13 were escorted
17        to the dayroom for interviews as to who had
          broken the windows, and were released back to
18        their room, while the occupants of Room 14 were
19        placed in restraints and escorted to the program
          office for medical evaluations and urinalysis
20        testing (UA). However, there are no records of
          those UA results from the lab. Due to inmate
21
          Ramirez’s injuries, she was taken to the
22        Treatment and Triage area (TTA) where she
          received staples to the back of her head.
23        Defendant interviewed inmate Ramirez upon her
          return and during the interview, inmate Ramirez
24
          initially stated she had fainted from distress due
25        to hearing bad news from home. Then she
          changed her story, stating that she slipped off her
26        top bunk. Then, she (Ramirez) stated that she had
          been drinking alcohol and fell off her bunk.
27

28


                                                12
 1         Plaintiff’s Undisputed Facts                            Evidence10
           As to the objective, Plaintiff argues that given
 2   8.
           inmate Ramirez’s inconsistent and false
 3         statements, as well as the observation and
           statement from Defendant himself, who stated
 4         that he was convinced that Ramirez had fallen off
 5
           her bunk, Seamons v. Snow, 206 F.3d 1021, 1026
           (10th Cir. 2000), the investigation and evidence
 6         show inconsistent statements from both
           Defendant and inmate Ramirez.
 7

 8         Investigation and confidential sources four and
     9.
           five (4-5) are inmate Ramirez and inmate
 9         Montford [who] stated that Plaintiff used a lock
           and struck inmate Ramirez in the head. However,
10
           within months of investigation, there was never a
11         lock found.

12         Investigative Employee Officer Orozco was
     10.
           assigned in accordance with California Code of
13
           Regulations, Title 15, section 3315(d)(v)(A).
14         However, officer Orozco never conducted an
           interview with Plaintiff or Plaintiff’s witnesses, as
15         Defendant claims.
16
           Plaintiff had refused the first Investigative
     11.
17         Employee (IE) and was appointed correctional
           officer Valencia as her IE, who conducted all
18         interviews with Plaintiff and her witnesses during
           interviews which extended into the 9:30pm count,
19
           so Plaintiff had to be out-counted to complete the
20         interviews.

21         After Officer Valencia had completed the
     12.
           interviews, then Officer Orozco came to
22
           Plaintiff’s cell door through the window and
23         informed Plaintiff that Defendant removed
           Officer Valencia and appointed him as Plaintiff’s
24         IE, and that was the extent of any conversation
25
           between Officer Orozco and Plaintiff.

26         There were never five (5) confidential sources
     13.
           who stated that Plaintiff was the one who attacked
27         inmate Ramirez, because three (3) of the five (5)
28         are Plaintiff, Ruiz, and Rico, with the other two
           being Ramirez and Montford.
                                                 13
 1         Plaintiff’s Undisputed Facts                           Evidence10
           Madera County Criminal Conviction.
 2   14.
           On August 11, 2015, Plaintiff was given a plea
 3         deal for the February 24, 2015 incident, of a
           misdemeanor and sentenced to 3 days of time
 4         served. However, Plaintiff pleaded guilty under
 5
           distress and out of fear, because inmate Ruiz had
           to parole to the Madera County Jail when a hold
 6         was placed on her due to Defendant’s referral of
           Ruiz for criminal charges without reading her a
 7         Miranda warning. The facts and evidence clearly
 8         show that Defendant had written up Ruiz only for
           a “fight,” which is not a criminal charge. So
 9         Plaintiff was truly experiencing a great deal of
           distress and fear because she felt there was no
10
           way she could receive a fair trial, especially since
11         Defendant got away with [illegible] charging
           Ruiz, and no one, even the courts, noticed. He
12         went forward and charged inmate Ruiz with a
           battery w/a weapons charge. So Plaintiff took the
13
           deal against her attorney’s advice out of distress,
14         fear, worry and agony as to what would happen to
           her and her future.
15
           Plaintiff’s Allegations.
16   15.
           On February 24, 2015, an incident occurred in
17         Plaintiff’s room between a couple of lovers. The
           battery between inmate Montford and inmate
18         Ramirez continued through to the next day. On
19
           the first day of the incident, February 24, 2015,
           when Ramirez received staples, and while the
20         whole Room 14 was still in the program office,
           Plaintiff informed Defendant that the room would
21         like to be interviewed as to how inmate Ramirez
22
           received her injuries. Defendant told Plaintiff
           that he was convinced that Ramirez received her
23         injuries by falling off the bunk. Plaintiff then
           informed Defendant that Ramirez’s statement was
24         not true and Defendant still refused to interview
25         the room.

26         The next day after the second battery Plaintiff
     16.
           went to her housing officer S.D. Martinez and
27
           informed him that inmate Ramirez was being
28         abused by her lover, inmate Montford, and he

                                                 14
 1             Plaintiff’s Undisputed Facts                           Evidence10
               informed Plaintiff to take it to Sgt. Flores.
 2
               Plaintiff did, and Flores told her that he could not
 3             do anything about it because it did not happen on
               his watch (2nd watch). So Plaintiff went to
 4             Flores’s boss, Sgt. Rubalcaba, and informed him
 5
               of the battery. Sgt. Rubalcaba also told Plaintiff
               that he could not do anything because it did not
 6             happen on his watch (2nd watch).
 7             So Plaintiff waited until 3rd watch and went to
      17.
 8             speak with Defendant again and informed him
               that he should check on inmate Ramirez because
 9             she was being battered by her lover inmate
               Montford and that is how Ramirez had sustained
10
               the injuries to her head and the new injuries.
11             Defendant still informed Plaintiff that he was
               convinced that Ramirez had fallen off her bed.
12
               Plaintiff then informed Defendant that she
13    18.
               [Plaintiff] would take this incident to the next
14             level. Bibbs v. Early, 541 F.3d 267 (5th Cir.
               2008). Under 42 U.S.C. § 1983. Only then did
15             Defendant place inmate Montford in
               administrative segregation for battery on inmate
16
               Ramirez. Then on February 26, 2015, inmate
17             Montford was released from administrative
               segregation (ASU), and Plaintiff was placed in
18             ASU for the same battery that she broke her neck
19
               to report. Plaintiff was seeking protection from
               unsafe living conditions - protected conduct.
20             Maben v. Thelen, 887 F.3d 252 (2018).
21

22   IX.    PLAINTIFF’S ARGUMENTS
23          Plaintiff’s evidence includes her allegations in the Second Amended Complaint, the
24   declaration of inmate Sondra Slater (ECF No. 46 at 58), the declaration of inmate Toya Lee (ECF
25   No. 46 at 59), and Plaintiff’s prison records.
26          Plaintiff argues that the undisputed facts show that her claims are not barred under the
27   favorable termination doctrine in Heck, and that Heck is not an inappropriate case to support a
28   First Amendment retaliation claim. Plaintiff asserts that the retaliation caused her extreme

                                                      15
 1   distress when she was denied parole after being incarcerated for 25 years. Plaintiff asserts that
 2   she is in the process of contesting her RVR to be overturned via a writ of habeas corpus and is
 3   currently awaiting a ruling. Plaintiff contends that once the RVR is overturned there will be a
 4   substantial causal relationship between the protected activity and the adverse action. Plaintiff
 5   asserts that she pleaded guilty while under total distress, fear, and agony, but that she has new
 6   evidence to present that refutes her charges as to the RVR which will meet the third element of
 7   her retaliation claim.
 8            As to the declarations of Senior Deputy District Attorney Rachel Cartier and J. Smith,
 9   submitted by Defendant, Plaintiff argues they are not credible because “co-workers within an
10   organization have the probability to cover up for one another.” (ECF No. 48 at 1:18-22; ECF
11   No. 49 at 1:18-22.) Plaintiff states that she pleaded guilty to the false charges so quickly, without
12   a preliminary hearing, as District Attorney Cartier stated because the courts dropped the charges
13   to a misdemeanor with 3 days’ time served, and Plaintiff was fearful that she would not receive
14   a fair jury trial. Plaintiff also states that she suffered the effects of Defendant’s retaliation by
15   being denied parole on December 20, 2017 and getting a 5-year roll over, all due to Defendant
16   Amezcua’s false report against her.
17   X.       DISCUSSION
18            Defendant argues that Plaintiff’s retaliation claim against Defendant Amezcua is barred
19   by the favorable termination rule, also known as the Heck bar. He argues that because Plaintiff
20   was convicted of a criminal misdemeanor, and forfeited 181 days of credit through institutional
21   discipline for the same conduct that she bases her retaliation claim upon, her claim is barred.11
22   A state prisoner cannot challenge the fact or duration of his/her confinement in a Section 1983
23   action; his/her sole remedy lies in habeas corpus relief. Wilkinson v. Dotson, 544 U.S. 74, 78
24

25
                       11  Defendant requests that the court take judicial notice of the court filings and orders in the
26   Superior Court of California. (ECF No. 38.) The court may take judicial notice of court records and administrative
     records. Valerio v. Boise Cascade Corp., 80 F.R.D. 626, 635 n.l (N.D. Cal. 1978), aff’d, 645 F.2d 699 (9th Cir.),
27   cert. denied, 454 U.S. 1126 (1981); Fed. R. Evid. 201 (a court may take judicial notice of facts that are capable of
     accurate determination by sources whose accuracy cannot reasonably be questioned). Therefore, Defendant’s
28   request for the court to take judicial notice is granted.


                                                             16
 1   (2005). Often referred to as the favorable termination rule or the Heck bar, this exception to §
 2   1983’s otherwise broad scope applies whenever state prisoners “seek to invalidate the duration
 3   of their confinement-either directly through an injunction compelling speedier release or
 4   indirectly through a judicial determination that necessarily implies the unlawfulness of the State’s
 5   custody.” Wilkinson, 544 U.S. at 81; Heck, 512 U.S. at 486–487; Edwards, 520 U.S. at 644.
 6   Thus, “a state prisoner’s [Section] 1983 action is barred (absent prior invalidation)—no matter
 7   the relief sought (damages or equitable relief), no matter the target of the prisoner’s suit (state
 8   conduct leading to conviction or internal prison proceedings)—if success in that action would
 9   necessarily demonstrate the invalidity of confinement or its duration.” Id. at 81–82.12
10            The Heck bar also applies in the prison disciplinary context if the “defect complained of
11   by [Plaintiff] would, if established, necessarily imply the invalidity of the deprivation of [her]
12   good-time credits[,]” Edwards, 520 U.S. at 646; Nonnette v. Small, 316 F.3d 872, 875 (9th Cir.
13   2002), and if the restoration of those credits “necessarily” would “affect the duration of time to
14   be served,” Muhammed v. Close, 540 U.S. 749, 754 (2004) (per curiam). See also Nettles v.
15   Grounds, 830 F.3d 922, 929 n.4 (9th Cir. 2016) (en banc) (“Heck applies only to administrative
16   determinations that ‘necessarily’ have an effect on ‘the duration of time to be served.’” (citations
17   omitted)); Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir. 2003) (“[T]he applicability of the
18   favorable termination rule turns solely on whether a successful § 1983 action would necessarily
19   render invalid a conviction, sentence, or administrative sanction that affected the length of the
20   prisoner’s confinement.”).
21            The defendant has the burden of demonstrating that Heck bars a plaintiff’s Section 1983
22   claim. See Sandford v. Motts, 258 F.3d 1117, 1119 (9th Cir. 2001). “[I]f a criminal conviction
23   arising out of the same facts stands and is fundamentally inconsistent with the unlawful behavior
24
                       12
25                         It’s instructive to note however, that if the RVR decision were the only finding against
     Plaintiff for the battery of inmate Ramirez, and had she not been convicted of a corresponding misdemeanor
26   offense, there is a line of cases following Ramirez v. Galaza, 334 F.3d 850, which could apply to find that
     Plaintiff’s case is not necessarily barred by Heck. Moreover, state prisoners can bring 1983 actions when their
27   lawsuits do not, in effect, collaterally attack the duration of their confinement nor a conviction—for instance, when
     a prisoner is serving a life term—as it appears Plaintiff is in the case at bar. Moreover, if success in a 1983
28   lawsuit does not cause an immediate release or a shorter stay in prison, the Heck bar does not apply. But given
     the facts of the instant case a discussion on this point is merely academic.

                                                             17
 1   for which section 1983 damages are sought, the 1983 action must be dismissed.” Smith v. City
 2   of Hemet, 394 F.3d 689, 695 (9th Cir. 2005) (en banc) (quoting Smithart v. Towery, 79 F.3d 951,
 3   952 (9th Cir. 1996)). “In evaluating whether claims are barred by Heck, an important touchstone
 4   is whether a § 1983 plaintiff could prevail only by negating ‘an element of the offense of which
 5   he has been convicted.’” Cunningham v. Gates, 312 F.3d 1148, 1153–54 (9th Cir. 2002) (quoting
 6   Heck, 512 U.S. at 487 n.6). Thus, a plaintiff’s claims are barred when they depend on a theory
 7   that calls into question whether she committed the offense for which she was convicted.
 8          Plaintiff argues that her claim is not Heck-barred because Defendant Amezcua’s RVR
 9   was entirely false. That the events did not happen as Defendant Amezcua described them in the
10   RVR, nor as they were found in the criminal or institutional disciplinary proceedings. Plaintiff
11   argues that she pleaded guilty against the advice of her counsel because the courts reduced the
12   charges to a misdemeanor and she was under duress and fearful that she would not receive a fair
13   jury trial. Plaintiff does not dispute that she has not overturned her criminal conviction or
14   disciplinary punishment, but contends that she is in the process of contesting her RVR via a writ
15   of habeas corpus.
16          Defendant has met his burden to show that the Heck bar applies here, and Plaintiff’s
17   arguments confirm that her claim is barred. According to Plaintiff’s opposition, her theory of
18   liability against Defendant Amezcua in this § 1983 action is that Defendant Amezcua made a
19   false report against her because she was attempting to report a battery between two inmates.
20          Even though claim preclusion does not clearly apply here, the effect of a finding that
21   Plaintiff’s RVR decision is invalid would cause an inconsistent decision. Plaintiff was found
22   guilty in her state criminal proceeding based on the same facts relied upon at the RVR hearing.
23   “By precluding parties from contesting matters that they have had a full and fair opportunity to
24   litigate,” the doctrines of claim preclusion and issue preclusion “foster reliance on judicial action
25   by minimizing the possibility of inconsistent decision.” Taylor v. Sturgell, 553 U.S. 880, 892
26   (2008) (internal quotation marks and citation omitted.) Here, Plaintiff states that she pleaded
27   guilty to battery in state court. (PUF No. 14.) The Madera County District Attorney filed felony
28   charges against Plaintiff arising out of the February 24, 2015 incident, to which Plaintiff pleaded

                                                      18
 1   guilty and stipulated to the factual basis of the charges. (DUF 15-18.) Neither the RVR nor the
 2   criminal conviction have been overturned. (DUF 13, 19.)
 3          A finding in Plaintiff’s favor in this case would necessarily imply the invalidity of
 4   Plaintiff’s criminal conviction and disciplinary punishment as Plaintiff’s theory depends on a
 5   finding that the charges against her were false. Therefore, the court finds that Plaintiff’s First
 6   Amendment retaliation claim against Defendant Amezcua is barred by Heck because a favorable
 7   termination on the retaliation claim would necessarily imply the invalidity of her misdemeanor
 8   conviction, which has not been overturned. As a result, the court recommends that Defendant’s
 9   motion for summary judgment be granted, and the claim against Defendant Amezcua be
10   dismissed, without prejudice. See Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d
11   1048, 1055 (9th Cir. 2016) (Heck dismissal is made without prejudice); Belanus v. Clark, 796
12   F.3d 1021, 1025 (9th Cir. 2015) (same).
13   XI.    CONCLUSION AND RECOMMENDATIONS
14          The court finds that Plaintiff’s claims in this case are barred by the favorable termination
15   rule of Heck v. Humphrey, and this case should be dismissed without prejudice.
16          Based on the foregoing, it is HEREBY RECOMMENDED that:
17          1.      Defendant Amezcua’s motion for summary judgment, filed on January 17, 2019,
18                  (ECF No. 37), be GRANTED;
19          2.      Plaintiff’s claims against Defendant Amezcua for retaliation in violation of the
20                  First Amendment be DISMISSED, without prejudice, as barred by the favorable
21                  termination rule of Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L. Ed.
22                  2d 383 (1994); and
23          3.      The Clerk of Court be directed to close this case.
24          These findings and recommendations are submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
26   (14) days from the date of service of these findings and recommendations, any party may file
27   written objections with the court.     Such a document should be captioned “Objections to
28   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be served

                                                    19
 1   and filed within ten (10) days after the date the objections are filed. The parties are advised that
 2   failure to file objections within the specified time may result in the waiver of rights on appeal.
 3   Wilkerson, 772 F.3d at 838-39 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 1, 2019                            /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     20
